The defendant was indicted, tried, and convicted of the offense of grand larceny in the circuit court of Jefferson county, and was sentenced to the penitentiary for a term of ten years. From this judgment of conviction he appeals; the appeal is taken on the record proper without bill of exceptions. The clerk of the court certifies under seal of office that the time for filing the bill of exceptions in this cause has expired, and that no bill of exceptions has been filed in his office. A careful examination of the record falls to disclose any error of a reversible nature. The indictment is in regular form as required by law, and charges grand larceny. It was not subject to demurrer interposed, and the court committed no error in overruling the demurrers. The sentence pronounced was authorized by the statute prescribing the penalty for grand larceny. From the record, it appears that all the proceedings of the lower court were regular, and without error, and therefore, the judgment of conviction is affirmed.
Affirmed.